DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 08/25/2021.
The amendments filed on 08/25/2021 have been entered. Accordingly claims 1-4 remain pending. Claim 1 is presently amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/25/2021, with respect to the prior art rejection of the claims have been fully considered and are persuasive. Specifically examiner agrees that the previously cited prior art of record does not teach performing power down control in response to the claimed table or stopping at least part of an operation of the claimed elements in response to the output of the table, as amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Poland.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2008/0114239, May 15, 2008, hereinafter “Randall”) in view of Poland (US 2009/0150692, June 11, 2009), and Grunwald et al. (US 2004/0138569, July 15, 2004, hereinafter “Grunwald”). 
Regarding claim 1, Randall discloses an ultrasonic image generation system comprising:
an ultrasonic transducer configured to transmit and receive an ultrasonic signal (transducer 102, Fig. 1 and corresponding description, e.g. [0038]); 
a processor (see probe processor block, Fig. 1, 2-4 and corresponding descriptions), including a pulser & switch (transmitters, T/R switches 204, Fig. 1 and corresponding description), an amplifier (AMP) (amplifier 402, Fig. 4 and corresponding description) and an analog-to- digital converter (ADC) (Analog to Digital (A/D) converter 218, Fig. 1 and corresponding description), and a digital signal processing unit (See Digital demodulator 222, 224, 226 in Fig. 1 and corresponding description), configured to repeat processing to generate an ultrasonic image signal by processing a received signal of the ultrasonic transducer as well as (“For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event. The transmitters may produce a focused, unfocused or defocused transmit beam, depending on the intended application. For example, the focused beam may be useful when high peak acoustic pressure is desired as is the case of harmonic imaging. One embodiment uses defocused transmit beams to provide insonfication or interrogation of a relatively larger spatial region as required for synthetic transmit focusing. The transmit beam may be configured to elicit return echo information that is sufficient to produce an ultrasound image along an imaging plane.” [0038]; [0039]-[0040]); 
a power down controller (microcontroller 1106, Fig. 11 and corresponding description; also see “power controller” [0213], Fig. 12 and corresponding description) configured to perform power down control of the AMP, the ADC and the digital signal processing unit (“it may be desirable to operate certain components intermittently. This may be desirable, for example, to conserve power consumption and/or to reduce overall maintenance. For example, in some embodiments, A/D converters 610-612 may be turned off and on as needed.” [0090]; “It should be appreciated that the power controller may adjust the electrical energy provided any of the components of the system including the transducer, analog-to-digital converter and transceiver, etc. A command to power down any of these components may be received from a probe, a remote unit, the main unit, or another unit.” [0214]); and 
(“To facilitate forming an image on display 350 (e.g., pixelforming--a process that generates an ultrasound image from the image data received from probe 100), the incoming image data may be stored in input buffer 312. In an embodiment, input buffer 312 may be capable of storing up to approximately two frames of data, for example, and may operate in a "ping-pong" fashion whereby a previously received frame of data is processed by pixelformer 322 while a new incoming frame is written to another page of memory in input buffer 312.” [0059], [0061], Fig. 2 and corresponding description), wherein 
the processor stops at least part of an operation of the pulser and switch, the AMP and ADC, and the digital signal processing unit (“it may be desirable to operate certain components intermittently. This may be desirable, for example, to conserve power consumption and/or to reduce overall maintenance. For example, in some embodiments, A/D converters 610-612 may be turned off and on as needed.” [0090]; “It should be appreciated that the power controller may adjust the electrical energy provided any of the components of the system including the transducer, analog-to-digital converter and transceiver, etc. A command to power down any of these components may be received from a probe, a remote unit, the main unit, or another unit.” [0214]) in response to the stop signal input (off button depressed. Fig. 12 and corresponding description), and resumes the stopped operation in response to the start signal input (on button depressed, Fig. 12 and corresponding description) and output signals of the power down controller (“power controller may adjust the electrical energy provided any of the components of the system including the transducer, analog-to-digital converter and transceiver, etc.” [0214], Fig. 11 and corresponding description).
	Although Randall discloses the power down controller performing power down control of the AMP, the ADC and the digital signal processing unit; and the processor stops at least part of an operation of the pulser and switch, the AMP and ADC, and the digital signal processing unit, Randall fails to disclose in response to an output of a table, the table storing a plurality of combinations of powered down control of the AMP, the ADC and the digital signal processing unit; and the processor stops at least part of an operation of the pulser and switch, the AMP and ADC, and the digital signal processing unit in response to the output of the table.
	However, Poland teaches, in the same field of endeavor, performing power down control (“Power is conserved in a portable, ultrasound imaging device (102) by powering off circuits while they are not being utilized and by reducing the power mode of multi-power-mode circuitry when feasible (S420).” abstract) of the AMP (amplifier 152, Fig. 1 and corresponding description), the ADC (ADC 162, Fig. 1 and corresponding description) and the digital signal processing unit (focus delay 164, Fig. 1 and corresponding description) in response to an output of a table (mode/circuitry table 138, Fig. 1 and corresponding description), the table storing a plurality of combinations of powered down control of the AMP, the ADC and the digital signal processing unit (“The flash memory 132 contains a mode/circuitry table 138 by which the circuit selector 130 identifies, based on the currently ongoing operation mode of the device 102, circuitry that can be powered on/off or circuitry that can be placed in a different power consuming mode.” [0019]; also see [0020], [0025], [0031], [0041], [0044], [0045], [0046]; examiner notes that because there are a plurality of possible modes there are also a plurality of combinations in the table corresponding to which mode is active); and the processor stops at least part of an operation of the pulser and switch, the AMP and ADC, and the digital signal processing unit (“the circuit selector 130 identifies, based on the currently ongoing operation mode of the scanner 102, 202, power-consuming, non-utilized circuitry for powering off and/or utilized multi-power-mode circuitry to be operated in a different power mode (step S420).” [0045]) in response to the output of the table (“The flash memory 132 contains a mode/circuitry table 138 by which the circuit selector 130 identifies, based on the currently ongoing operation mode of the device 102, circuitry that can be powered on/off or circuitry that can be placed in a different power consuming mode.” [0019]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Randall with in response to an output of a table, the table storing a plurality of combinations of powered down control of the AMP, the ADC and the digital signal processing unit; and the processor stops at least part of an operation of the pulser and switch, the AMP and ADC, and the digital signal processing unit in response to the output of the table as taught by Poland in order to reduce power consumption while maintaining a given level of image quality and/or device functionality ([0046] of Poland).
Randall also fails to disclose the display being configured to stop updating of a displayed image in response to a stop signal input, and to resume updating of the displayed image in response to a start signal input, although as stated above Randall does disclose a stop signal and a start signal.
However, Grunwald teaches, in the same field of endeavor, the display being configured to stop updating of a displayed image in response to a stop signal input, and to resume updating of the displayed image in response to a start signal input (“Update on/off modes 1018 and 1116 automatically refresh and/or update their respective images when update on/off modes 1018 and 1116 are on, but do not when update on/off modes 1018 and 1116 are off.” [0184]; also see “Freeze mode 614 allows the image to be held frozen (e.g., by pressing a stop/start toggle) during data acquisition so that the image can be annotated and measurements can be taken on the image.” [0120], [0154], [0229]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Randall with the display being configured to stop updating of a displayed image in response to a stop signal input, and to resume updating of the displayed image in response to a start signal input as taught by Grunwald in order to allow a clinician to make annotations or measurements on a particular image of interest ([0120] of Grunwald).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Randall in view of Poland and Grunwald as applied to claim 1 above and further in view of Shim et al. (US 2014/0148699, May 29, 2014, hereinafter “Shim”).
Regarding claim 2, Randall modified by Poland and Grunwald discloses the limitations of claim 1 as stated above. Randall further discloses a probe including the ultrasonic transducer and the processor (probe 100, Fig. 1 and corresponding description); and a main unit including the display (main unit 130, Fig. 2), wherein the probe and the main unit each include a communicator configured to wirelessly communicate with each other (wireless interface 120, Fig. 2 and corresponding description), and the probe is driven by a battery (“In addition, in those embodiments where the probe includes its own source of power, like a battery” [0166]).
Although Randall suggests the main unit is a tablet (e.g. see control panel 330, CPU 332, display 350 of Fig. 2 and “battery” in [0058]), Randall fails to explicitly disclose the main unit being a tablet.
However, Shim teaches, in the same field of endeavor, a tablet including a display (tablet computer 200-3, Fig. 1, re-produced in part below, and corresponding description), wherein a probe and the tablet each include a communicator to wirelessly communicate with each other (network 96, Fig. 1 and corresponding description).

    PNG
    media_image1.png
    256
    412
    media_image1.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Randall with the main unit being a tablet as taught by Shim in order to provide a portable and compact hand held system. 

Regarding claim 3, Randall modified by Poland, Grunwald, and Shim discloses the limitations of claim 2 as stated above. Randall further discloses wherein the stop signal input is an input by an operation of a switch provided to the probe or by a touch screen operation of the tablet (“To activate probe 1105, a user may press switch 1104, for example, by depressing it for a certain period of time (e.g., 100 mS or more). To turn probe 1105 off, a microcontroller 1106 may monitor switch 1104 to determine whether it has been depressed for a certain period of time, for example, 3 seconds or more. In some embodiments, after switch 1104 is released after being depressed for a predetermined period of time, microcontroller 1106 may send a battery monitor shutdown command. The command may provide a rising edge on a clock input of flip-flop device 1103, and operate to turn off probe 1105.” [0203]; [0218]), and one of the probe and the tablet, which has detected the stop signal input, notifies the other of the stop signal input via the communicator (“In addition to image data transfer, control information may be transferred between probe 100 and main unit 130. Such control data may be transferred over the same communication link, such as wireless interface 120 and/or wired interface 122, or some other communication link. Control commands may be communicated between main unit 130 and probe 100 (and/or some other devices). Such control commands may serve various purposes, including for example, instructing a mode of operation and/or various imaging parameters such as maximum imaging depth, sampling rate, element multiplexing configuration, etc. Also, control commands may be communicated between probe 100 and main unit 130 to communicate probe-based user controls 104 (e.g., button pushes) and probe operational status (e.g., battery level from power supply management 230), and the like.” [0049]).

Regarding claim 4, Randall modified by Poland, Grunwald, and Shim discloses the limitations of claim 3 as stated above. Randall further discloses wherein the probe enters a power source off state when the switch has been operated for a predetermined time or longer (“To turn probe 1105 off, a microcontroller 1106 may monitor switch 1104 to determine whether it has been depressed for a certain period of time, for example, 3 seconds or more. In some embodiments, after switch 1104 is released after being depressed for a predetermined period of time, microcontroller 1106 may send a battery monitor shutdown command. The command may provide a rising edge on a clock input of flip-flop device 1103, and operate to turn off probe 1105.” [0203]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793